Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-20 have been cancelled
Claims 21-40 have been submitted for examination
Claims 21-40 have been rejected
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 21-30, 35-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arunarthi US publication no. 2014/0181616 (Hereinafter Arunarthi).
2.	In regard to claim 21, Arunarthi teaches:
An apparatus, comprising: 
at least one processor; and 
(Figure 1 in Arunarthi)
at least one memory including computer program code; 
(Figure 1 in Arunarthi)
wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least: 
(Figure 1 and sections [0025]-[0027]  in Arunarthi)
support communication of a message configured to cause a transmitter of a data burst to use a first forward error correction setting for encoding a first portion of the data burst and to use a second forward error correction setting for encoding a second portion of the data burst, 
(Figure 1, ref . (18) & (20) and sections [0025]-[0027]  in Arunarthi)
wherein the second forward error correction setting is different than the first forward error correction setting.
(Figure 1, ref . (18) & (20) and sections [0025]-[0027]  in Arunarthi)
3.	In regard to claim 22, Arunarthi teaches:
The apparatus of claim 21, wherein the message includes at least one of an indication of the first forward error correction setting or an indication of the second forward error correction setting.
(Figure 1, ref . (18) & (20) and sections [0026]-[0027] and [0030] in Arunarthi)
4.	In regard to claim 23, Arunarthi teaches:
The apparatus of claim 21, wherein the message includes one or more of: 
at least one of an indication of a location of the first portion of the data burst or a location of the second portion of the data burst; 
at least one of an indication of a length of the first portion of the data burst or a length of the second portion of the data burst; or 
at least one of an indication of a number of codewords of the first portion of the data burst or a number of codewords of the second portion of the data burst.
(Section [0085] in Arunarthi)
5.	In regard to claim 24, Arunarthi teaches:
The apparatus of claim 21, wherein the message is configured to enable the transmitter to compute information indicative of at least one of a location of the first portion of the data burst or a location of the second portion of the data burst.
(Figure 2 and section [0049] in Arunarthi)
6.	In regard to claim 25, Arunarthi teaches:
The apparatus of claim 21, wherein the message includes forward error correction setting control information.
(Figures 2 and  5 and section [0049] in Arunarthi)
7.	In regard to claim 26, Arunarthi teaches:
The apparatus of claim 25, wherein the forward error correction setting control information is indicative that the first forward error correction setting is to be used for the first portion of the data burst and that the second forward error correction setting is to be used for the second portion of the data burst.
(Figures 2 and  5 and section [0049] in Arunarthi)
8.	In regard to claim 27, Arunarthi teaches:
The apparatus of claim 25, wherein the forward error correction setting control information is configured to cause the transmitter to switch from using the first forward error correction setting to using the second forward error correction setting, wherein the message includes an indication of a location within the data burst at which the transmitter is to switch from using the first forward error correction setting to using the second forward error correction setting.
(Figure 8 and section [0080]-[0081] in Arunarthi)
9.	In regard to claim 28, Arunarthi teaches:
The apparatus of claim 25, wherein the message is included in a framing sublayer (FS) frame.
(Figures 2 and  5 and section [0049] in Arunarthi)
10.	In regard to claim 29, Arunarthi teaches:
The apparatus of claim 21, wherein the message is a burst profile message.
(Figure 1, ref . (18) & (20) and sections [0025]-[0027]  in Arunarthi)
11.	In regard to claim 30, Arunarthi teaches:
The apparatus of claim 29, wherein the burst profile message is a Burst Profile Physical Layer Operation and Management (PLOAM) message or an Optical Network Unit (ONU) Management and Control Interface (OMCI) message.
(Figures 1 and 4A/B in Arunarthi)
12.	In regard to claim 35, Arunarthi teaches:
The apparatus of claim 21, wherein the message is configured to cause the transmitter to use a third forward error correction setting for encoding a third portion of the data burst.
(Figure 7C, ref. (750) and section [0075] in Liu)
13.	In regard to claim 36, Arunarthi teaches:
The apparatus of claim 21, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least: 
support communication of the first portion of the data burst encoded based on the first forward error correction setting; and 
support communication of the second portion of the data burst encoded based on the second forward error correction setting.
(Figure 7C, ref. (750) and section [0075] in Liu)
14.		In regard to claim 37, Arunarthi teaches:
The apparatus of claim 21, wherein, to support communication of the message, the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least: 
receive, by the transmitter of the data burst from a receiver of the data burst or a controller, the message; or send, by a receiver of the data burst toward the transmitter of the data burst, the message.
(Figure 7C, ref. (750) & (752) and section [0075] in Arunarthi)
15.	In regard to claim 38, Arunarthi teaches:
The apparatus of claim 21, wherein the transmitter includes an optical network unit (ONU) and an associated receiver includes an optical line terminal (OLT), wherein the ONU and the OLT are associated with a passive optical network (PON).
(Figure 7C, ref. (750) & (752) and section [0075] in Arunarthi)
16.	Claims 39 and 40 are rejected for the same reasons as per claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Arunarthi as applied to claim 21 above, and further in view of Liu et al. US publication no. 2020/0382241 (Hereinafter Liu).
18.	In regard to claim 31, Arunarthi teaches substantially all the limitations in claim 21.
	However, Arunarthi does not teach the limitations in claim 31:
The apparatus of claim 21, wherein the first forward error correction setting is indicative of a first code rate and the second forward error correction setting is indicative of a second code rate.
Liu in an analogous art that teaches communications in a point-to-multipoint communication system teaches:
The apparatus of claim 21, wherein the first forward error correction setting is indicative of a first code rate and the second forward error correction setting is indicative of a second code rate.
(Figure 4 and section [0109] in Liu)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Arunarthi with Lu that comprises first forward error correction setting.

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for adjust differences in network parameters result in different power requirements that define the amount of power necessary to transmit a signal over the network with the same quality (e.g., same bite error rate (BER). 

19.	In regard to claim 32, Liu teaches:
The apparatus of claim 21, wherein the first forward error correction setting and the second forward error correction setting are based on a forward error correction parameter for a forward error correction mother code.
(Figure 4 and section [0109] in Liu)
20.		In regard to claim 33, Liu teaches:
The apparatus of claim 32, wherein the forward error correction parameter for the forward error correction mother code includes at least one of an amount of puncturing for the forward error correction mother code or an amount of shortening for the forward error correction mother code.
(Figure 4 and section [0109] in Liu)
21.		In regard to claim 34, Liu teaches:
The apparatus of claim 21, wherein at least one of the first forward error correction setting or the second forward error correction setting includes information to determine a new forward error correction code.
(Figure 4 and section [0109] in Liu)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112